DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered.
Response to the references in the IDS
3.	The references submitted in the IDS from foreign offices have been considered. US 20140154586 A1, being the closest Prior Art, teaches a positive electrode side intermediate layer (first electrolyte layer) and a negative electrode side intermediate layer (first electrolyte layer), the materials of the two intermediate layers may be the same or different from each other. A crystal powder of Li2MO3 was mixed into a PVA solution to prepare intermediate layer forming slurries. However, polymers and liquid electrolytes disappear during the firing process at 500°C and 1000°C. Therefore, it does not have a polymer and a liquid electrolyte.


Reasons for Allowance
4.	Claims 1-2,5-8 and 11-14 are allowed and have been re-numbered 1-10.
The following is an examiner’s statement of reasons for allowance: 
As for claims 1 and 14, the prior art of record fails to anticipate or suggest or render obvious a composite electrolyte for a secondary battery, having a mufti-laver structure, the composite electrolyte comprising: a first electrolyte layer positioned toward a cathode part; and a second electrolyte layer positioned toward an anode part, wherein the first electrolyte layer comprises a first polymer base, first ion conductive ceramic particles, and a first liquid electrolyte, wherein the second electrolyte layer comprises a second polymer base, second ion conductive ceramic particles, and a second liquid electrolyte, and wherein the first electrolyte layer and the second electrolyte layer are formed of different materials from each other, wherein a sum of the first and the second liquid electrolytes included in the composite electrolyte is 1 to 50 parts by weight based on 100 parts by weight of the composite electrolyte; wherein these limitations are in combination and coupled with the rest of the limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723